DETAILED ACTION

Status of Claims
The claims filed 02/11/2021 are entered.  Upon entry, claims 1-4, 6, 7, 9, 11-15, and 17-24 are pending, subject to examiner’s amendment below.

Information Disclosure Statement
One (1) information disclosure statement (IDS) submitted on 02/11/2021 was filed after the mailing date of the final rejection on 12/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1-4, 6, 7, 9, 11, 18, and 19 under 35 U.S.C. § 112(a) is withdrawn in view of the amendments to claims 1 and 18.
The previous rejection of claim 10 under 35 U.S.C. § 112(a) is moot in view of the canceled status of the claim.
The previous rejection of claim 10 under 35 U.S.C. § 112(b) is moot in view of the canceled status of the claim.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Andrew Spence on 02/18/2021.
The application has been amended as follows: 
Claims 12-15.	(canceled)
Claim 17.		(canceled)

Allowable Subject Matter
Claims 1-4, 6, 7, 9, 11, and 18-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is US 2017/0021417 (A1) to Martin et al. (“Martin”).  Martin teaches a method of making an object by additive manufacturing.  The layers are made by melting powdered material upon which a coating is present.
Martin does not teach a nickel coating present in an amount of 3.8-29.2 percent by weight of the overall particle.  Martin discloses an example coated powder where aluminum nanoparticles decorate (i.e., coat) nickel microparticles.  Paragraph [0107].  In this example, the nickel is the core particle, and aluminum is the coating material; nickel is not the coating material.  Thus, Martin neither teaches nor suggests the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 19, 2021